PD-0974-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 12/14/2015 12:00:00 AM
December 14, 2015                                                Accepted 12/14/2015 7:52:35 AM
                           Case No. PD-0974-15                                    ABEL ACOSTA
                                                                                          CLERK

          ****************************
            IN THE TEXAS COURT OF CRIMINAL APPEALS
                         AUSTIN, TEXAS
          ****************************

                       OLIN ANTHONY ROBINSON,
                                       PETITIONER
                                  V.
                          THE STATE OF TEXAS,
                                      RESPONDENT

       ****************************
           MOTION FOR EXTENSION OF TIME TO FILE
        THE STATE’S BRIEF IN THE ABOVE-STYLED CAUSE
       ****************************
   TO THE HONORABLE JUSTICES OF SAID COURT:

          COMES NOW, the State of Texas, Respondent in the above-

   styled cause, and files this, it’s motion for extension of time to file a

   brief in response to Petitioner’s petition for discretionary review, and

   as grounds therefor would show unto the Court the following:

                                       I.

          The undersigned, Jim Vollers, is a private practitioner in Austin,

   Travis County, Texas and has represented the District Attorney of

   Jackson County in all appellate matters for a number of years. In the

   above-styled cause, the undersigned was the attorney representing

   the State and Petitioner’s present attorney represented Petitioner on
                                       1
appeal in this cause.        Petitioner’s present counsel had also

represented this Petitioner and other appellants in a number of prior

cases in which the undersigned represented the State and was well

aware of the fact that the undersigned handled all of the appellate

matters for the District Attorney of Jackson County and had been

doing so for a number of years.       In this cause, the undersigned

represented the State in the Court of Appeals but did not receive a

copy of the petition for discretionary review which Petitioner filed in

this cause.   The undersigned received on December 11th by email

from the State Prosecuting Attorney a copy of the Petitioner’s brief in

this cause which was filed on November 9, 2015. The undersigned

was not served with a copy of this brief by Petitioner.            The

undersigned first saw a copy of this brief on December 11, 2015.

The undersigned hopes to receive a copy of the Petitioner’s petition

for discretionary review shortly in this cause, which was never served

upon him.

     Since Petitioner’s counsel was well aware of the fact that the

undersigned has continuously represented the State in this cause and

did not serve copies upon him, and he did not in fact receive copies


                                  2
of either the petition for discretionary review or Petitioner’s brief in

this cause, the undersigned, on behalf of the State herein,

respectfully requests an extension of time of 30 days from this date

in order to prepare and file a brief in this cause.

      The undersigned has become aware in the last two days that

efilings were served upon the Jackson County District Attorney in this

cause but he has not received them. Prior to the time that efilings

were started, Petitioner’s counsel made it a practice to serve the

undersigned with copies of briefs and pleadings since he was aware

that the undersigned handles all appellate matters for Jackson

County. The Jackson County District Attorney’s office was aware of

this practice. When efilings started Petitioner’s counsel apparently

was serving only the District Attorney, and the personnel, apparently

believing that I was also receiving copies, did not forward copies to

me.

      Therefore, based upon the above and foregoing facts, the State

respectfully requests an extension of time until January 11, 2016 to

file a brief in this cause. This motion for extension of time to file the

brief herein is not filed in order to delay this cause in any manner but


                                    3
simply to see that justice is done and that the State has an

opportunity to respond to Petitioner’s brief which has never been

served upon the undersigned.

                                  Respectfully submitted,
                                  Robert E. Bell
                                  District Attorney
                                  State Bar Card No. 02086200
                                  Jackson County Courthouse
                                  115 W. Main Street
                                  Edna, Texas 77957


                                  /s/ Jim Vollers_______________
                                  Jim Vollers
                                  State Bar Card No. 20609000
                                  2201 Westover Road
                                  Austin, Texas 78703

                                  ATTORNEYS FOR THE STATE



                   CERTIFICATE OF SERVICE

     I hereby certify that on this the 12th day of December, 2015, a
true and correct copy of the foregoing was served electronically
through the electronic filing manager on the party listed below:

      Mr. Joseph R. Willie,      II,   Attorney   for   Petitioner,   at
attyjrwii@wisamlawyers.com.

      Ms.  Lisa   McMinn,      State    Prosecuting     Attorney,     at
lisa.mcminn@spa.state.tx.us.



                                 4
      If the email of the party or attorney to be served was not on
file with the electronic filing manager, the pleading was served by
email.


                                  /s/ Jim Vollers
                                  Jim Vollers



                CERTIFICATE OF COMPLIANCE

     I certify that this document contains 847 words (counting all
parts of the document).


                                  /s/ Jim Vollers________________
                                  Jim Vollers
                                  2201 Westover Rd.
                                  Austin, Texas 78703
                                  (512) 478-6846
                                  SBN 20609000
                                  JimVollers@att.net
                                  COUNSEL OF RECORD




                                 5